14‐239‐cr
United States v. James Dickerson




                                         In the
             United States Court of Appeals
                           For the Second Circuit
                                        ________

                                   August Term, 2014

                                      No. 14‐239‐cr 

                            UNITED STATES OF AMERICA,
                                     Appellee,

                                            v.

  JAYQUIS BROCK, MARK BASKERVILLE, RUSSELL BATTLES, STEPHANIE
D’AGOSTINO, SHERROD DANIELS, LARRY LEVORE, HARRY DIAZ, STEVEN
    DICKS, DERRON DOCKERY, DEVANTE FORTUNE, MAURICE HILL,
  SHAMAINE HOBBY, EDMUND JACKSON, SR., JAMES JENKINS, MILTON
JOHNSON, TORRENCE JONES, DEMETRIUS LITTLE, KRISTIN LONGOBARDI,
 ERIC LUMPKIN, WENDEL MCDUFFIE, RYAN MOORE, JAVON MORNING,
   GEMINI NAPOLEON, CHARLES NICHOLS, RAYMOND RICE, CHANEL
SINCLAIR, ROGER SULLIVAN, ELEAZAR THOMPSON, TYLAN THOMPSON,
ALVIN TOWNSEND, RONNIE WASHINGTON, TYRONE WILLIAMS, DARREN
WINFRY, AARON MOORE, MANOKUS FIELDS, BRANDON TOLSON, JOSEPH
                           JACKSON,
                          Defendants,

                                    JAMES DICKERSON
                                   Defendant‐Appellant.
                                        ________

               Appeal from the United States District Court
                       for the District of Connecticut.
              No. 3:10‐cr‐227 (EBB) ― Ellen Bree Burns, Judge.
                                                                  No. 14‐239‐cr




                                   ________

                        Argued: December 17, 2014
                          Decided: May 12, 2015
                                ________

           Before: WINTER, JACOBS, and PARKER, Circuit Judges.
                                   ________
       Defendant‐Appellant  James  Dickerson  appeals  from  a
judgment  of  conviction  in  the  United  States  District  Court  for  the
District  of  Connecticut  (Ellen  Bree  Burns,  Judge)  for  conspiracy  to
distribute  and  to  possess  with  intent  to  distribute  crack  cocaine,  in
violation  of  21  U.S.C.  §§  841  and  846,  and  distribution  of  crack
cocaine,  in  violation  of  21  U.S.C.  §  841.    Because  we  find  that  there
was  insufficient  evidence  on  which  a  jury  could  convict  Dickerson
on the conspiracy count, we REVERSE the conviction for conspiracy
and REMAND for resentencing on the distribution count alone. 
                                   ________

                      JEREMIAH  DONOVAN,  Old  Saybrook,  CT,  for
                      Defendant‐Appellant James Dickerson.

                      ROBERT  M.  SPECTOR  (Marc  H.  Silverman,  on  the
                      brief),  Assistant  United  States  Attorneys  for
                      Deirdre  M.  Daly,  United  States  Attorney  for  the
                      District of Connecticut, for Appellee.

                                   ________




                                        2
                                                                No. 14‐239‐cr




BARRINGTON D. PARKER, Circuit Judge:

       In April 2012, James Dickerson was indicted along with thirty‐
seven  other  defendants  and  charged  in  two  counts  –  conspiracy  to
distribute and to possess with intent to distribute 28 grams or more
of  cocaine  base,  in  violation  of  21  U.S.C.  §§  841(a)(1),  841(b)(1)(B),
and 846, and distribution of cocaine base, in violation of 21 U.S.C. §§
841(a)(1) and 841(b)(1)(c).  Following a four day trial, Dickerson was
convicted  on  both  counts  and  sentenced  to  168  months,  to  run
concurrently.  On appeal, Dickerson challenges his conviction on the
conspiracy,  but  not  the  substantive  distribution  count.    As  to  the
conspiracy  conviction,  we  agree  with  Dickerson  that  the  evidence
establishes  no  more  than  his  role  as  a  mere  purchaser  from  the
conspiracy  and  cannot  support  an  inference  that  he  joined  it.
Consequently, we do not address his alternative argument for a new
trial as to that count on the basis that a juror committed misconduct
during deliberations by accessing a dictionary definition of the word
“conspiracy”.
       The indictment targeted a drug distribution conspiracy based
in the Newhallville neighborhood on the border of New Haven and
Hamden,  Connecticut.  Joseph  Jackson,  the  leader  of  the
organization,  employed  several  lieutenants,  including  his  nephew
Jayquis  Brock,  to  distribute  crack  cocaine  to  purchasers.    Brock
ultimately pled guilty and testified for the prosecution pursuant to a
cooperation  agreement.    Brock  testified  that  he  typically  sold  18
“eight‐balls”  (each  weighing  approximately  3.5  grams)  of  crack
cocaine per day at $140‐150 each.  Jackson allowed Brock to keep the
money he earned for every ninth eight‐ball he sold. 
       According to Brock, Dickerson was one of his regular buyers,
and had been an existing customer at the time Brock joined Jackson’s

                                       3
                                                              No. 14‐239‐cr




organization in July 2010.  Dickerson typically purchased two eight‐
balls  at  a  time,  on  several  days  each  week,  and  occasionally  more
than  once  per  day.    Dickerson  contacted  Brock  by  calling  his
“dispatch”  phone,  which  was  a  cell  phone  issued  by  Jackson  to
Brock  on  which  purchasers  could  contact  Brock  to  set  up
transactions. The government obtained warrants to intercept calls on
the  dispatch  telephone  and  captured  numerous  calls  between
Dickerson and Brock, as well as several calls between Dickerson and
Jackson.  Telephone  records  introduced  at  trial  showed  that
Dickerson  contacted  Brock  or  Jackson  129  times  between  June  and
September  2010.    Of  these  contacts,  the  government  introduced  31
recorded  calls,  all  but  two  of  which  were  between  Dickerson  and
Brock.    On  cross‐examination,  Brock  testified  that  he  did  not  have
resale  agreements  with  his  customers  and,  consequently,  did  not
know  or  care  what  they  did  with  the  drugs  after  he  sold  them. 
Brock  further  testified  that  he  did  not  consider  Dickerson  to  be  a
member of Jackson’s drug trafficking organization, although he did
consider Dickerson to be a “reliable customer.”
       In  October  2010,  Dickerson  was  captured  on  video  selling  an
eight‐ball  and  eight  $20  baggies  of  crack  cocaine  to  an  undercover
officer, which formed the basis for the substantive distribution count
in  the  indictment.    In  November  2010,  Dickerson  was  arrested. 
Shortly  thereafter,  he  met  with  a  law  enforcement  agent  and  his
attorney, and admitted that he purchased crack cocaine from Brock
and others, broke down each eight‐ball, and resold it in $20 baggies.  
      Dickerson’s  defense  at  trial  to  the  conspiracy  count  was  that
he  was  a  mere  buyer  of  drugs  and  not  a  participant  in  the 
conspiracy. At the close of the prosecution’s case in chief, Dickerson
moved  on  this  ground  for  a  judgment  of  acquittal  as  to  the
conspiracy  count.    Dickerson  contended  that  he  never  joined  the

                                      4
                                                               No. 14‐239‐cr




conspiracy  and  was  only  one  of  its  numerous  customers,
highlighting  the  fact  that  Brock  himself  testified  that  he  viewed
Dickerson as a customer and not a member of the organization.  
       The  district  court  denied  the  motion,  concluding  that  the
government  had  adduced  sufficient  evidence  that  Dickerson  was  a
member of the conspiracy.  The district court held that, although the
“transactions  between  Dickerson  and  Brock  are  by  themselves
insufficient to constitute the charged conspiracy . . . . other evidence
presented  at  trial  was  sufficient  to  permit  the  jury  to  conclude
beyond  a  reasonable  doubt  that  Dickerson  knew  of  the  Jackson
group’s drug distribution scheme and agreed to join and participate
in it.”  JA 111.  
       Specifically,  the  district  court  noted  that  the  government  had
proved  that  Dickerson  purchased  and  resold  drugs  in  wholesale
quantities on a regular basis over a period of at least a month from
Brock  and  that  Dickerson’s  post‐arrest  statements  indicated  that  he
knew Brock worked for Jackson and that the two were moving large
quantities  of  drugs  on  a  daily  basis.  These  facts,  according  to  the 
district court, permitted the jury to conclude that “Dickerson had not
merely  engaged  in  spot  transactions  with  Brock”  but  that  the  two
had  developed  an  expectation  of  future  sales  such  that  “each  side
had  an  interest  in  the  other’s  future  drug‐related  endeavors  –  i.e.,
Dickerson’s interest in the continued supply of [crack] by Brock, and
Brock’s interest in Dickerson’s continued demand for them.”  JA 113. 
 This appeal followed.




                                      5
                                                                  No. 14‐239‐cr




                                DISCUSSION
       “As  a  general  matter,  a  defendant  challenging  the  sufficiency
of  the  evidence  bears  a  heavy  burden,  as  the  standard  of  review  is
exceedingly deferential.”  United States v. Coplan, 703 F.3d 46, 62 (2d
Cir.  2012)  (internal  citations  and  quotation  marks  omitted). 
Specifically, we “must view the evidence in the light most favorable
to  the  Government,  crediting  every  inference  that  could  have  been
drawn  in  the  Government’s  favor,  and  deferring  to  the  jury’s
assessment of witness credibility and its assessment of the weight of
the  evidence.”    Id.  (citing  United  States  v.  Chavez,  549  F.3d  119,  124
(2d  Cir.  2008)).    “Although  sufficiency  review  is  de  novo,  we  will
uphold the judgments of conviction if ‘any rational trier of fact could
have found the essential elements of the crime beyond a reasonable
doubt.’”  Id. (citing United States v. Yannotti, 541 F.3d 112, 120 (2d Cir.
2008); Jackson v. Virginia, 443 U.S. 307, 319 (1979)). 
       Our  precedent  is  clear  that  the  mere  purchase  and  sale  of
drugs does not, without more, amount to a conspiracy to distribute
narcotics.  See United States v. Parker, 554 F.3d 230, 234 (2d Cir. 2009). 
“[T]he  buyer’s  agreement  to  buy  from  the  seller  and  the  seller’s
agreement  to  sell  to  the  buyer  cannot  ‘be  the  conspiracy  to
distribute, for it has no separate criminal object.’” Id. at 235 (quoting
United  States  v.  Wexler,  522  F.3d  194,  208  (2d  Cir.  2008)  (internal
alterations  omitted)).    We  have  explained  that,  although  the  mere
buyer  defense  “does  not  protect  either  the  seller  or  buyer  from  a
charge  they  conspired  together  to  transfer  drugs  if  the  evidence
supports  a  finding  that  they  shared  a  conspiratorial  purpose  to
advance other transfers, whether by the seller or by the buyer,” id. at
234, “[e]vidence that a buyer intends to resell the product instead of
personally consuming it does not necessarily establish that the buyer
has  joined  the  seller’s  distribution  conspiracy,”  United  States  v.

                                        6
                                                                No. 14‐239‐cr




Hawkins,  547  F.3d  66,  74  (2d  Cir.  2008).    Nor  is  “contact  with  drug
traffickers,”  standing  alone,  sufficient  “to  prove  participation  in  a
conspiracy.”    United  States  v.  Gaviria,  740  F.2d  174,  184  (1984). 
Although we have “avoided listing factors to guide what is a highly‐
specific  fact  inquiry  into  whether  the  circumstances  surrounding  a
buyer‐seller  relationship  establish  an  agreement  to  participate  in  a
distribution  conspiracy,”  we  have  identified  certain  factors  relevant
to  the  analysis,  including  “whether  there  was  a  prolonged
cooperation  between  the  parties,  a  level  of  mutual  trust,
standardized  dealings,  sales  on  credit  [],  and  the  quantity  of  drugs
involved.”  Hawkins, 547 F.3d at 74 (internal citations and quotation
marks omitted).
       Here,  there  is  insufficient  evidence  of  a  shared  conspiratorial
purpose  among  Jackson,  Brock  and  Dickerson.    While  Dickerson
frequently  bought  crack  from  Brock,  he  also  purchased  crack  from
others not involved in the Jackson organization.  Brock and Jackson
never sold crack to Dickerson on credit, and placed no limitations on
Dickerson’s ability to use or resell the product he purchased.  Brock
testified  that  he  did  not  consider  Dickerson  to  be  a  member  of  the
organization and did not know or care what Dickerson did with the
drugs  after  he  purchased  them.    There  was  no  evidence  that
Dickerson  shared  profits  with  Brock  or  any  other  members  of  the
organization, that Dickerson had interactions with Jackson or Brock
other than the transactions that made him a customer, or that, apart
from being a customer, he assisted their operation in any capacity. 
       This  evidence  is  far  weaker  than  the  evidence  in  previous
cases where we affirmed convictions despite a mere buyer defense.  
See, e.g., United States v. Rojas, 617 F.3d 669, 672, 675‐76 (2d Cir. 2010)
(the  seller  testified  that  he  had  a  “longstanding”  relationship  with
the  buyer,  provided  the  buyer  with  bail  money  because  the  buyer

                                       7
                                                                    No. 14‐239‐cr




“was  moving  product”  for  him,  and  sold  drugs  to  the  buyer  on
credit because he knew that the buyer would resell a portion of the
drugs);  Parker,  554  F.3d  at  239  (unrebutted  evidence  that  a  buyer
recruited his roommate to help the selling organization “handle one
of  the  drug‐order  phone  lines”  while  himself  making  deliveries  for
the selling group, and that another buyer purchased crack on credit
and facilitated resales of crack in smaller quantities than the selling
organization  usually  transacted  in);  Hawkins,  547  F.3d  at  75
(testimony  that  the  buyer  “repeatedly  brought  potential  customers’
needs”  to  the  seller’s  attention,  and  that  he  purchased  drugs  on
credit with the understanding that he would resell the drugs and use
the  profits  to  repay  the  seller).    In  each  of  these  cases,  significant
indicia of a conspiratorial purpose existed: the defendants purchased
drugs in significant quantities on credit from the selling organization
and  took  substantial  other  steps  to  assist  it  such  as  facilitating
resales,  supplying  bail  money  and  recruiting  other  customers  and
sellers.  
       The  government,  however,  contends  that  our  precedent
permits juries to infer a conspiratorial agreement between the seller
and  the  buyer  on  the  basis  of  the  volume  and  frequency  of  drug
transactions.  See Gov’t Br. 41‐46; see also Parker, 554 F.3d at 239 (“All
three  appellants  purchased  with  such  frequency  and  such  quantity
from  the  selling  group  to  support  a  finding  that  each  of  them
depended  on  it  as  a  source  of  supply  and  thus  had  a  stake  in  the
group’s  success.  .  .  .  ”);    Hawkins,  547  F.3d  at  77  (“In  some  cases,  a
large  drug  quantity  may,  in  addition  to  establishing  an  intent  to
redistribute,  support  inferences  about  the  relationship  between  the
participants”).  
       It  is  certainly  true  that  the  volume  and  frequency  of
transactions  between  Dickerson  and  the  Jackson  organization  is

                                         8
                                                                No. 14‐239‐cr




significant,  and  could  have,  under  certain  circumstances  permitted
an  inference  of  conspiratorial  intent.    For  example,  in  a  footnote  in
Parker,  we  upheld  a  conspiracy  conviction  of  a  defendant  without
evidence  that  he  “furnished  .  .  .  additional  support  to  the  selling
group”  because  “his  repeated  purchases  in  wholesale  quantities
gave  him  a  stake  in  the  success”  of  the  drug  selling  organization. 
554 F.3d at 239 n.6.  However, that individual is differently situated
than  Dickerson.    The  trial  evidence  in  Parker  established  that  this
buyer, who never used crack cocaine and who resold all of the drugs
that  he  purchased  from  multiple  members  of  the  selling
organization,  which  therefore  permitted  the  inference  that  he  was
closely aligned with the success of the enterprise.  See United States v.
Parker, et. al., No. 05‐cr‐529, Transcript of Oral Argument on Rule 29
Motion, at 17 (N.D.N.Y. Dec. 8, 2006).  In contrast, Dickerson had no
connection  to  the  Jackson  enterprise,  other  than  using  Brock  as  one
of  the  “various”  suppliers  of  crack  cocaine  for  both  Dickerson’s
personal use and resale.  Further there was evidence that the Jackson
organization  as  a  whole,  and  Brock  specifically,  sold  to  many
different  buyers.    Brock’s  trial  testimony  established  that  Dickerson
was one of his forty regular customers, that Brock had no interest in
what Dickerson did with the drugs, and that he saw Dickerson only
as a customer.
       Viewing  the  evidence  as  a  whole,  we  find  the  volume  and
frequency of these transactions to be insufficient to move the Brock‐
Dickerson  relationship  beyond  that  of  buyer‐seller  because  these
circumstances do not create the inference of mutual dependency we
identified in Parker.  If, for example, Dickerson operated a food truck
and  purchased  fifty  loaves  of  bread  at  five  different  supermarkets,
each of which sold bread to fifty different food truck operators on a
daily basis, those purchases and his subsequent resales of the bread

                                       9
                                                                   No. 14‐239‐cr




would  simply  make  him  a  good  customer,  not  a  member  of  any
single supermarket enterprise.  Although the volume of purchases is
high,  neither  the  food  truck  operator  nor  the  supermarket  is
dependent  on  each  other.    By  the  same  token,  a  good  customer  –
even a very good customer – of a drug organization  may still be just
a  customer,  not  a  co‐conspirator,  if  the  evidence  cannot  support  an
inference of mutual dependency or a common stake.     
       “To  sustain  a  conspiracy  conviction,  the  government  must
present some evidence from which it can reasonably be inferred that
the  person  charged  with  conspiracy  knew  of  the  existence  of  the
scheme  alleged  in  the  indictment  and  knowingly  joined  and
participated  in  it.”    United  States  v.  Rodriguez,  392  F.3d  539,  544  (2d
Cir.  2004).      We  conclude  that  the  evidence  of  Dickerson’s  intent  to
join  the  charged  conspiracy  “gives  equal  or  nearly  equal
circumstantial  support  to  a  theory  of  guilt  and  a  theory  of
innocence.”  Coplan,  703  F.3d  at  72  (internal  quotation  marks
omitted).  Under  these  circumstances,  “a  reasonable  jury  must
necessarily  entertain  a  reasonable  doubt.”    Id.  (quotation  marks
omitted). 

                                   CONCLUSION
       For  these  reasons,  we  REVERSE  Dickerson’s  conviction  for
conspiracy  to  distribute  and  to  possess  with  intent  to  distribute. 
Because  Dickerson’s  168  month  sentence  was  driven  largely  by  the
drug  weight  charged  in  the  conspiracy,  we  also  VACATE
Dickerson’s  sentence  and  REMAND  for  resentencing  on  the
substantive distribution count alone.




                                        10